Exhibit 13 investors Heritage 2014 annual review table of contents 3 letter to our stockholders 5 management's discussion and analysis 21 management's report on internal control over financial reporting 22 report of independent registered public accounting firm 23 consolidated financial statements 28 notes to consolidated financial statements 56 corporate information LETTER TO OUR STOCKHOLDERS Investors Heritage Capital Corporation and Investors H eritage L ife Insurance Company had another solid year as we maintained our core markets and strategically expanded into new areas. In 2014 we worked to improve our internet capabilities for the public and our sales associates, developed new products and entered new sales markets. Continuing these efforts and recruiting in all markets are priorities for 2015. In 2014 we hired two new Preneed Sales Managers. Recruitment of new funeral homes is a top priority for our Agency Department and sales managers. Sales of our Heritage FX final expense product, were down primarily due to ending our relationship with a national general agent responsible for most of the sales. In 2013 we entered the group association market and began selling group term insurance. Sales in this market continued to provide steady premium income. Another major market involves the sale of wealth preservation products through our marketing partnership with Puritan Financial. W e were very pleased that direct sales exceeded expectations. Our Third Party Administration work for non-affiliated companies continues to be an important segment of our operation. We added one new client in 2014. We will continue to provide outstanding service to our current clients and look to increase our client base in the future. I hope that you will refer to the Management’s Discussion and Analysis beginning on page 5 for a more detailed report on our 2014 activities and financial results. We unveiled our redesigned public website in 2014 (www.investorsheritage.com or www.ihlic.com). The site provides product information for consumers and producers, corporate governance and financial information, policy service forms, and job listings. We receive numerous service requests and inquiries weekly through the online service form. On February 27, 2015, we launched our new “Doorway” agent portal for producers. We believe the new portal will not only be a benefit to our current sales associates, but will be a strong recruitment tool in our core and new markets. Users will have access to issued and pending policy information, completed and pending claim information as well as current and past commissions. Quotes for current products may also be generated and stored in the portal. Claims, applications, policy service forms and other documents can be uploaded to the home office through the portal. This portal will allow agents and managers to more closely monitor and manage their business. Features of the portal still in development include electronic applications and a premium payment system. Electronic applications are expected to streamline the underwriting and issue process as well as increase the number of completed/issued applications. Since the release we have received very positive feedback. Larry Benton, our Preneed Sales Manager for Georgia, retired on January 1, 2015 after 18 years with us. Larry has been a great asset to Investors Heritage Life. He has brought on a number of Georgia funeral directors that have become great producers and friends to the Company. We wish Larry and his wife, Kathy, all the best in retirement. Larry was instrumental in finding his replacement, Trev Fuller. Trev is a licensed funeral director and has varied experience in the funeral industry including preneed sales, casket sales as well as founding a pet cremation service. We hired Trev effective October 27, 2014 giving the two of them time to transition effectively. We began planning for Larry’s retirement several years in advance and he released his South Carolina responsibilities when we had the opportunity to make a hire in that area. In February 2014, Jake Foxworth joined the Investors Heritage team as a Preneed Sales Manager for South Carolina and parts of North Carolina. Jake has 13 years of preneed experience with two other funeral service and insurance providers. 3 LETTER TO OUR STOCKHOLDERS Longtime employee, Bobby Russell, retired on February 28, 2014 after a 39 year career with us. During that time he held many positions with the Company. He retired as Vice President of Human Resources. We appreciate Bobby’s outstanding service to our Company and wish the best for him and his wife, Debbie. After working with Bobby for several years, Thomas Bookout, a ten year employee, has assumed the position of Assistant Vice President of Human Resources. During his ten years, Thomas has worked in nearly every department gaining an understanding of the various jobs and the type of person needed for those jobs. Retired Vice President of Corporate Services, Howard Lee Graham, passed away on June 1, 2014. Howard was a longtime employee and dear friend to the Company and the Waterfield family. He retired in 2002 after nearly 37 years of service and then served on our Board of Directors until retiring in 2013. He was an outstanding contributor to our success and growth. Our dedicated home office staff and sales personnel are vital to our past and continued success. I want to thank them all for their hard work and dedication. I also want to thank our Board of Directors for their support and thoughtful advice and counsel through the years. Respectfully submitted, Harry Lee Waterfield II Chairman, Chief Executive Officer 4 MANAGEMENT’S DISCUSSION & ANALYSIS EXECUTIVE OVERVIEW The following discussion highlights significant factors impacting the consolidated operating results and financial condition of Investors Heritage Capital Corporation (“Investors Heritage Capital”)and its subsidiaries (collectively referred to as “we”, “us”, “our” or the “Company”) as of and for the year ended December 31, 2014, as compared with the year ended December 31, 2013. This supplementary financial information should be read in conjunction with the consolidated financial statements and related notes, all of which are integral parts of the following analysis of our results of operations and financial position. Investors Heritage Capital is the parent company of Investors Heritage Life Insurance Company (“Investors Heritage Life”), Investors Heritage Financial Services Group, Inc. (“Investors Heritage Financial”), Investors Heritage Printing, Inc., and is the sole member of At Need Funding, LLC and Heritage Funding, LLC. Investors Heritage Capital and each subsidiary are domiciled in the Commonwealth of Kentucky. In excess of 99% of Investors Heritage Capital’s consolidated revenue is generated by Investors Heritage Life. MAJOR MARKETS AND NEW AFFILIATIONS Investors Heritage Life offers a full line of life insurance products including, but not limited to, whole life, term life, single premium life, multi-pay life and annuities. Investors Heritage Life’s primary lines of business are insurance policies and annuities utilized to fund preneed funeral contracts, policies sold in the senior wealth transfer market, final expense insurance, credit life and credit disability insurance, group term insurance sold through associations, and term life and reducing term life sold through financial institutions. We continue to actively develop new products and diversify distribution systems in order to broaden our marketing base. We focus significant sales efforts in the preneed funeral market. We have established a strong marketing base allowing us to maintain solid premium production in our core market. We currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with Puritan Life Insurance Company of America. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business. Additionally, these products were re-priced effective January 1, 2013 to account for lower required valuation rates and the current economic environment. The statutory reserves ceded under this agreement are secured by a trust account located within the Commonwealth of Kentucky. Premiums generated during the years ended December 31, 2014 and 2013 from this partnership totaled approximately $10,918,000 and $10,591,000, respectively. During 2013, Investors Heritage Life began assuming 75% of the risks on certain policies sold by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. Premiums assumed under these agreements totaled approximately $3,310,000 and $10,033,000 for the years ended December 31, 2014 and 2013, respectively. 5 MANAGEMENT’S DISCUSSION & ANALYSIS On November 5, 2012, we entered into a loan agreement to borrow $2,000,000 in order to fund a credit agreement to Puritan Financial Companies, Inc. On November 25, 2014, this note was amended to extend the maturity date to November 25, 2019 to correlate with an amendment to the Puritan promissory note and marketing agreement, as discussed further below. The amended loan agreement calls for interest to be paid quarterly at a rate of 0.25% under the prime rate. The note requires monthly principal payments of at least $15,000 beginning December 5, 2014 with a balloon payment upon maturity. There is no penalty for prepayment. This note is collateralized with 55,000 shares of Investors Heritage Life Insurance Company common stock. The borrowed funds were utilized to fund a credit agreement to Puritan Financial Companies, Inc. for $2,000,000, with interest at a rate of 1.75% above the prime rate. The promissory note and the marketing agreement with Puritan Financial Group were amended on August 28, 2014 to extend the maturity date to August 28, 2019. These amendments allow the Company to withhold 15% of Puritan Financial’s earned commissions on certain products to pay down the note. Additionally, the amended note calls for quarterly payments of principal and interest and requires Puritan Financial to pay at least $400,000 annually toward the outstanding balance of the note from 2015 until the balance is paid in full. Any unpaid principal balance together with all accrued interest shall be due and payable with a balloon payment upon maturity. Under this credit agreement, Puritan Financial Companies, Inc. and its wholly-owned subsidiary Puritan Financial Group have committed to an increased level of new business production on behalf of the Company. Additionally, Puritan Financial Companies, Inc. has issued warrants for 2,000,000 shares of common stock to the Company in exchange for this funding. This note is further collateralized by all the stock and other assets of Puritan Financial Companies, Inc. and each of its affiliated companies. Puritan Financial Companies, Inc. has another credit facility with a senior lender and the Company has a subordinate interest to the senior lender in all of the collateral which is security for this loan. The outstanding balance on this note receivable, which is included within other invested assets on the balance sheet, was $1,860,043 and $2,000,000 at December 31, 2014 and 2013, respectively. We also marketed our Heritage Advantage final expense product through a third party national master general agent distribution system with an established record and extensive experience in this market. However, in late-2013, we ceased marketing this product in order to limit the production volume to effectively manage the initial surplus strain associated with the product. Premiums generated on this product during 2013 totaled approximately $1,797,000. Investors Heritage Financial operates under marketing agreements with Investors Heritage Life. These arrangements have enabled Investors Heritage Financial and Investors Heritage Life to utilize their expertise in the marketing and administration of credit insurance products. Further, Investors Heritage Financial enables Investors Heritage Life to offer mortgage protection and ordinary life insurance products through financial institutions. Investors Heritage Life continues to market its third party administrative (“TPA”) services as an additional revenue source. These agreements, for various levels of administrative services on behalf of each company, generate fee income for Investors Heritage Life. We currently have six TPA clients for which we provide tailored services to meet each client’s individual business needs. We have been able to perform our TPA services using our existing in-house resources. 6 MANAGEMENT’S DISCUSSION & ANALYSIS CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. Preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We evaluate our estimates continually, including those related to investments, deferred acquisition costs, value of business acquired, policy liabilities, income taxes, employee benefit plans, regulatory requirements, contingencies and litigation. We base such estimates on historical experience and other assumptions believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following accounting policies, judgments and estimates are the most critical to the preparation of our consolidated financial statements. Investments in Fixed Maturities, Equity Securities, Mortgage Loans and State-Guaranteed Receivables We hold fixed maturities and equity interests in a variety of companies. Additionally, we originate, underwrite and manage commercial mortgage loans, and we purchase residential mortgage loans through the secondary market. We also own certain investments in state-guaranteed receivables consisting of the future cash flow rights from lottery prize winners. We continuously evaluate all of our investments based on current economic conditions, credit loss experience and other developments. We evaluate the difference between the cost/amortized cost and estimated fair value of our investments to determine whether any decline in fair value is other-than-temporary in nature. This determination involves a degree of uncertainty. If a decline in the fair value of a security is determined to be temporary, the decline is recognized in other comprehensive income (loss) within stockholders’ equity. If a decline in a security’s fair value is considered to be other-than-temporary, we then determine the proper treatment for the other-than-temporary impairment. For fixed maturities, the amount of any other-than-temporary impairment related to a credit loss is recognized in earnings and reflected as a reduction in the cost basis of the security; and the amount of any other-than-temporary impairment related to other factors is recognized in other comprehensive income (loss) with no change to the cost basis of the security. For equity securities, the amount of any other-than-temporary impairment is recognized in earnings and reflected as a reduction in the cost basis of the security. The assessment of whether a decline in fair value is considered temporary or other-than-temporary includes management’s judgment as to the financial position and future prospects of the entity issuing the security. It is not possible to accurately predict when it may be determined that a specific security will become impaired. Future adverse changes in market conditions, poor operating results of underlying investments and defaults on mortgage loan payments could result in losses or an inability to recover the current carrying value of the investments, thereby possibly requiring an impairment charge in the future. Likewise, if a change occurs in our intent to sell temporarily impaired securities prior to maturity or recovery in value, or if it becomes more likely than not that we will be required to sell such securities prior to recovery in value or maturity, a future impairment charge could result. If an other-than-temporary impairment related to a credit loss occurs with respect to a bond, we amortize the reduced book value back to the security’s expected recovery value over the remaining term of the bond. We continue to review the security for further impairment that would prompt another write-down in the book value. 7 MANAGEMENT’S DISCUSSION & ANALYSIS We classify our fixed maturities and equity securities as available-for-sale and carry them at fair value on the balance sheet, with unrealized appreciation (depreciation) relating to temporary market value changes recorded as an adjustment to other comprehensive income (loss), net of adjustments to deferred acquisition costs and federal income taxes. Fair value for these investments is determined using Accounting Standards Codification principles covering Level 1, Level 2 and Level 3 instruments as further discussed in Note 3 to the consolidated financial statements. Our fixed maturities are Level 2 instruments, for which the fair value is derived from readily available pricing services utilizing recent trades and broker information. Certain liquid equity securities are considered Level 1 instruments and are valued based on publicly available market quotes in an active market. We hold approximately $384,000 in Level 3 financial instruments, comprising 0.1% of our total investments carried at fair value. Fair value for these instruments is derived from unobservable inputs such as non-binding broker quotes and internal models using unobservable assumptions about market participants. Deferred Acquisition Costs The recovery of deferred acquisition costs is dependent on the future profitability of the underlying business for which acquisition costs were incurred. Each reporting period, we evaluate the recoverability of the unamortized balance of deferred acquisition costs. We consider estimated future gross profits or future premiums, expected mortality or morbidity, interest earned and credited rates, persistency and expenses in determining whether the balance is recoverable. If we determine a portion of the unamortized balance is not recoverable, it is immediately charged to amortization expense. The assumptions we use to amortize and evaluate the recoverability of the deferred acquisition costs involve significant judgment. A revision to these assumptions may impact future financial results. Deferred acquisition costs related to annuities and universal life insurance products are deferred to the extent deemed recoverable and amortized in relation to the present value of actual and expected gross profits on the policies. To the extent that realized gains and losses on securities result in adjustments to deferred acquisition costs related to annuities, such adjustments are reflected as a component of the amortization of deferred acquisition costs. Deferred acquisition costs related to annuities are also adjusted, net of tax, for the change in amortization that would have been recorded if the unrealized gains (losses) from securities had actually been realized. This adjustment is included in the change in net unrealized appreciation (depreciation) on available-for-sale securities, a component of "Accumulated Other Comprehensive Income (Loss)" in the stockholders' equity section of the balance sheet. Policy Liabilities Estimating liabilities for our long-duration insurance contracts requires management to make various assumptions, including policyholder persistency, mortality rates, investment yields, discretionary benefit increases, new business pricing, and operating expense levels. We evaluate historical experience for these factors when assessing the need for changing current assumptions. However, since many of these factors are interdependent and subject to short-term volatility during the long-duration contract period, substantial judgment is required. Actual experience may emerge differently from that originally estimated. Any such difference would be recognized in the current year’s consolidated statement of income. We utilize in-house actuaries in developing our actuarial assumptions and estimates and in monitoring such assumptions and estimates against actual experience. 8 MANAGEMENT’S DISCUSSION & ANALYSIS Income Taxes We evaluate our deferred income tax assets, which partially offset our deferred tax liabilities, for any necessary valuation allowances. In doing so, we consider our ability and potential for recovering income taxes associated with such assets, which involve significant judgment. Revisions to the assumptions associated with any necessary valuation allowances would be recognized in the consolidated financial statements in the period in which such revisions are made. Under current tax law, we are allowed to utilize the small life insurance company tax deduction to limit the federal taxable income associated with Investors Heritage Life annually. Changes in tax law or the growth of the Company’s tax basis assets to an amount greater than $500 million could limit our ability to utilize this deduction in future years, which could give rise to higher current federal income tax expense. Employee Benefit Plans We maintain a defined benefit retirement plan on behalf of our employees. Measurement of the future benefit obligations associated with this plan involves significant judgment, particularly in regard to the expected long-term rate of return on plan assets and the current discount rate used to calculate the present value of future obligations. The long-term rate of return for plan assets is determined based on an analysis of historical returns on invested assets, anticipated future fixed income, equity investment markets, and diversification needs. Long term trends are evaluated relative to current market factors such as inflation, interest rates and investment strategies, including risk management, in order to assess the assumptions as applied to the plan. The discount rate utilized is determined based on reviews of market indices commonly used to measure such liabilities in the industry. Changes in our assumptions can significantly impact the accrued pension liability and net periodic benefit cost recorded in the consolidated financial statements. Additionally, funding of plan liabilities is sensitive to changes in investment returns as well as regulatory changes, which can significantly impact our consolidated financial statements. At December 31, 2014, our unfunded status with respect to our defined benefit pension plan was $5,141,442, compared to an unfunded status of $2,887,843 at December 31, 2013. This decline in funded status is due primarily to a decrease in the discount rate used to measure plan liabilities from 5% to 3.75%. The estimated net loss that will be amortized from accumulated other comprehensive income (loss) into net periodic benefit cost in 2015 is approximately $762,000. We currently expect to contribute $300,000 to our plan during 2015, although this contribution is subject to change based on the results of current year funding analyses to be performed by plan actuaries. We continually monitor the performance of plan assets and growth in liabilities and funding necessities, utilizing independent and experienced consultants to assist in plan management. During 2014, the Society of Actuaries released new mortality tables and a new mortality improvement scale for consideration with respect to defined benefit plan liability measurement. We have not yet adopted these new tables with respect to our plan given that more analysis is needed to determine their applicability and impact on our plan structure. While we do not currently expect these tables to have a significant impact on our plan, it is possible that their use could result in a significant increase in plan liabilities once fully analyzed and implemented. New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued guidance regarding accounting for revenue recognition that identifies the accounting treatment for an entity’s contracts with customers. Certain contracts, including insurance contracts, are specifically excluded from this guidance. This guidance is effective for public entities for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. We have not yet adopted this guidance, but it is not expected to have a material impact on our financial position, cash flows or results of operations. 9 MANAGEMENT’S DISCUSSION & ANALYSIS In August 2014, the FASB issued guidance that requires management to evaluate whether there are concerns or events that raise substantial doubt about the entity's ability to continue as a going concern within one year after the date the financial statements are issued. Disclosures are required when certain criteria are met. This guidance is effective for annual periods ending after December 15, 2016 and for annual periods and interim periods thereafter. We have not yet adopted this guidance, but it is not expected to have a material impact on the consolidated financial statements. In January 2014, the FASB issued updated guidance for troubled debt restructurings clarifying when an in substance repossession or foreclosure occurs, and when a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan. The new guidance is effective for annual periods and interim periods within those annual periods, beginning after December15, 2014. This guidance can be elected for prospective adoption or by using a modified retrospective transition method. We have not yet adopted this guidance, but it is not expected to have a significant impact on our consolidated financial position, results of operations or financial statement disclosures. In April 2014, the FASB issued updated guidance that changes the criteria for reporting discontinued operations and introduces new disclosures. The new guidance is effective prospectively to new disposals and new classifications of disposal groups as held for sale that occur within annual periods beginning on or after December15, 2014, and interim periods within those annual periods. Early adoption is permitted for new disposals or new classifications as held for sale that have not been reported in financial statements previously issued or available for issuance. We have not yet adopted this guidance, but it is not expected to have a significant impact on our consolidated financial position, results of operations or financial statement disclosures. All other new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time or were not expected to have a material impact to the consolidated financial statements. BUSINESS SEGMENTS FASB guidance requires a "management approach" in the presentation of business segments based on how management internally evaluates the operating performance of business units. Accordingly, our business segments are as follows: ■ Preneed and Burial Products segment includes both life and annuity products sold by funeral directors or affiliated agents to fund prearranged funerals or to provide for the insured’s final expenses. ■ Traditional and Universal Life Products segment includes senior wealth transfer products, traditional life, group life, certain annuities and universal life products. ■ Administrative and Financial Services segment includes the administration of credit life and credit accident and health insurance products as well as the fees generated from our third party administration arrangements. ■ Corporate and Other segment consists of corporate accounts primarily including stockholders' paid-in capital, earned surplus, property and equipment, company-owned life insurance and other minor business lines which include group annuities and group and individual accident and health products. Please see Note 9 to the consolidated financial statements for additional information regarding segment data. 10 MANAGEMENT’S DISCUSSION & ANALYSIS OPERATING RESULTS Consolidated Operations Consolidated revenues decreased approximately $9,223,000 during 2014. This decrease was primarily driven by a decrease in direct and assumed premiums and a reduction in net realized investment gains. We experienced a decrease in net premiums of approximately $8,118,000, or 14.6%, during 2014. This decrease was predominantly due to lower assumed premiums from the Puritan product offerings as compared to the prior year, the discontinuation of our Heritage Advantage product sold through the national master general agent distribution system, and unanticipated weather-related impacts that hampered new sales across all segments during the first quarter of 2014. Net investment income increased approximately $502,000, or 2.4%, during 2014 due primarily to increased investment income generated by our investments in residential mortgage loans and dividend-paying common stocks coupled with reduced investment expense allocations. Our mortgage loan portfolio provides greater investment yields than the current fixed maturity market. Low new fixed maturity investment yields continue to put downward pressure on our investment income. We continue to seek high quality investments while considering alternative investments that can be used to enhance future investment income. Net realized gains were $710,632 and $2,485,505 during 2014 and 2013, respectively. The 2014 realized gains primarily resulted from the sales of certain high-yield fixed maturities as we attempted to reduce our portfolio allocation to this investment class. The realized gains during 2013 include significant gains taken as part of our strategic initiative to take certain unrealized gains into operations. During 2013, we also recognized a realized loss of $14,006 relative to the demolition of a Company-owned building. We experienced no other-than-temporary impairments during these periods. Other income increased approximately $169,000, or 11.9%, during 2014. This increase is primarily due to $141,907 of net life insurance proceeds received under a company-owned life insurance policy upon the death of a former board member. Total benefits and expenses decreased approximately $8,792,000, or 11.3%, during 2014. This decrease is primarily driven by the change in reserves, decreased claims and decreased commissions associated with our lower premium volume. These changes were partially offset by an increase in net amortization of deferred acquisition costs attributable to lower expense deferrals due to the reduction in new business in the current year. Additionally, we experienced an increase in other general expenses caused both by a reduction in expenses allocated to investment income as well as smaller increases in other general expense categories, including employee salary and benefits. At December 31, 2013, death and other benefits includes an additional amount totaling $2,380,617 relative to a comparison of our life insurance policies against the Social Security Death Master File. This comparison was performed in compliance with a recently enacted Kentucky state law which follows a model law adopted by the National Conference of Insurance Legislators. This amount primarily affects the traditional and universal life segment, along with a much smaller impact on the final expense portion of the preneed and burial segment. We are in the process of researching the potential matches to determine that a valid claim exists, to locate beneficiaries and to pay benefits accordingly. 11 MANAGEMENT’S DISCUSSION & ANALYSIS After providing for federal income taxes, our net income was $1,266,184 with net income per share of $1.12 for 2014 as compared to net income of $1,795,686 and net income per share of $1.58 for 2013. We declared a dividend of $0.20 per share on February 13, 2014 to shareholders of record on March 14, 2014. This dividend was paid on April 7, 2014. We declared a dividend of $0.25 per share on February 14, 2013 to shareholders of record on March 15, 2013. This dividend was paid on April 7, 2013. Preneed & Burial Products Revenues for the preneed and burial products business segment decreased approximately $2,012,000, or 4.1%, in 2014 compared to 2013. This anticipated decrease was primarily due to our decision to discontinue our Heritage Advantage product sold through the national master general agent distribution system along with the unanticipated weather-related impact that affected new sales of our preneed products during the first quarter of 2014. Our pre-tax income decreased approximately $850,000 in 2014, resulting in a pre-tax loss of approximately $34,000. This decrease was driven primarily by the reduction in sales volume which was partially offset by the change in reserves and reductions in claims and commissions associated with the reduced sales. The table below provides the detail of premiums for the top ten producing states for this segment: Preneed Premium Production First Year and Single Year Ended December 31 North Carolina $ 6,572,901 $ 7,128,956 Kentucky 6,068,600 6,095,194 Tennessee 3,843,423 4,124,860 Georgia 2,370,391 2,423,090 Ohio 1,872,173 1,896,344 Virginia 1,840,765 1,731,368 Indiana 1,177,977 1,384,911 Illinois 464,044 295,469 South Carolina 414,214 513,940 Michigan 410,401 400,329 All Other States 869,826 1,405,512 TOTAL $ 25,904,715 $ 27,399,973 We currently market the Legacy Gold and Heritage FX Final Expense products within this segment. The Legacy Gold life insurance and annuity product series is sold in the preneed market in conjunction with prearranged funerals. The Legacy Gold series includes both single premium and multi-pay policies, and both underwritten and guaranteed issue options are available. The Heritage FX Final Expense product was introduced during the third quarter of 2013 as a replacement for the Heritage Final Expense II product. The Heritage FX product is a non-participating whole life insurance product with simplified underwriting, sold in the final expense market. The Heritage FX product is structured to allow increased production while mitigating surplus strain through the use of reinsurance. 12 MANAGEMENT’S DISCUSSION & ANALYSIS Traditional & Universal Life Products Revenues for 2014 decreased approximately $7,424,000, or 25.9%, while pre-tax income increased approximately $318,000. The decrease in revenue was primarily due to lower assumed premiums received from the Puritan product offerings in comparison to the prior year. Revenue was also impacted by the reduction in realized investment gains due to the 2013 strategic sales effort of certain fixed maturities in order to realize capital gains. The increase in pre-tax income was primarily due to increased profits generated from the Puritan business. Within this segment, we currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with Puritan Life Insurance Company of America. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business. Additionally, these products were re-priced effective January 1, 2013 to account for lower required valuation rates and the current economic environment. During 2013, Investors Heritage Life began assuming 75% of the risks on certain policies sold by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. Our traditional and universal life products also include the HLW Choice Whole Life product and the Heritage Protector IV product. The HLW Choice Whole Life product is designed with numerous options and with flexibility to achieve our customers’ goals. The Heritage Protector IV product is a term product marketed primarily by banks and other financial institutions in conjunction with consumer credit. We introduced an association group term product during the second half of 2013. This product provides a monthly renewable term benefit and is being marketed to various association groups. We also market the Heritage Youth Protector, which is a combination term/whole life plan marketed to parents and grandparents, with issue ages of 0
